Simmons, C. J.
An action of ejectment was brought against Pitts by A. H. Whitehead, as administrator of the estate of-John T. Whitehead, to recover a tract of land, part of lot 271, in the 17 th district of Harris county, Georgia. Plaintiff relied upon a deed from Echols to John T. Whitehead and the possession of John T. Whitehead and of plaintiff as administrator; also upon an assignment of dower to Catherine T. Whitehead, the widow of John T., and the termination of the dower estate by the death of the widow. The defendant pleaded the general issue, title by prescription based on twenty years adverse possession, and possession for seven years under deed from Mary Whitehead. The evidence was conflicting, the ease turning principally upon the question as to the location of a dividing line. There was a verdict for the plaintiff, and the defendant made a motion for a new trial. This was overruled, and the movant excepted.
1. Complaint was made of the admission in evidence of the deed from Echols to John T. Whitehead, purporting to convey “all that tract or parcel of land containing two hundred and fifty-five acres, more or less,, it being part of lot two hundred and seventy, and part of lot two hundred and seventy-one, and part of lot two hundred and seventy-four, part, of lot two hundred and seventy-two, all in the 17th district of Harris county.” The objection made was that this deed was void for uncertainty, there being no sufficient description of the land conveyed. That the description in this particular deed was so indefinite as to afford no means of indentifying the land sought to be conveyed, and that the deed was, therefore, inadmissible in evidence either as a conveyance of title or as color of title, see Luttrell v. Whitehead, this day decided, ante, 699.
2. Complaint was made of admitting in evidence the minutes of the court of ordinary, showing (1) the application of Pitts, the present plaintiff in error, who had preceded defendant in error as administrator of the estate of John T. Whitehead, for leave to sell certain lands of the intestate, and (2) the order of the court *706of ordinary granting this application. Neither the application nor the order embraced any part of lot 271, in which is located the land involved in the present suit, and upon this ground defendant objected to this, evidence. The application and order had nothing to do with the land in dispute. They did nob embrace it or refer to it, and were not admissible for any purpose.
3. For the errors above pointed out, the judgment refusing a new trial must be reversed. The only other grounds of the motion for new trial related to charges of the court which were excepted to because of certain verbal inaccuracies. Against these the trial judge will doubtless guard on the next trial, and it is not necessary, nor would it be profitable, to discuss them at length.

Judgment reversed.


All the Justices concm\